Citation Nr: 0327933	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-11 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee 


THE ISSUE

Entitlement to service connection for residuals of low back 
injury


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


REMAND

The veteran had active service from August 1943 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied service connection for residuals of a lower back 
injury.  The case was subsequently transferred to the 
Nashville, Tennessee VA RO.

In his December 2000 Statement in Support of Claim, VA Form 
21-4138, and at his hearing before the RO decision review 
officer, the veteran stated that he sustained a back injury 
when he was knocked down by German artillery fire in France 
in 1944.  No service medical records (SMRs) were located in 
response to repeated VA requests.  The National Personnel 
Records Center (NPRC) reported that the records may have been 
destroyed in a fire at the Records Center in 1973.

The veteran's June 2000 Medical Certificate, VA Form 10-10M, 
reflects a diagnosis of subluxation of the L5-S1 spine.  VA 
outpatient treatment (VAOPT) records characterize the veteran 
as diabetic and also show degenerative arthritis and other 
symptoms manifested in the veteran's feet.

The records of private physician Wayne Potter reflect that 
the veteran developed low back pain in April 1998 after the 
veteran carried 30 to 60 boxes and was on his feet for a long 
period of time at a knife show in Cincinnati.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  The duty to 
assist is heightened when SMRs are presumed destroyed.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

One of the provisions of the VCAA, 38 U.S.C. §5103A(d)(1)(a), 
states that the duty to assist a claimant includes 
"providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim."  Section 5103A(d)(2) provides 
that such an examination or opinion is necessary 

If the evidence of record before the Secretary, 
taking into consideration all information and lay 
or medical evidence (including statements of the 
claimant) -
(A)	contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and 
(B)	indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(C)	does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim

In addition, 38 U.S.C. §1154(b) and its implementing 
regulation, 38 C.F.R. §3.304(d), lighten the evidentiary 
burden of a veteran who seeks benefits for an allegedly 
service-connected injury and who alleges the disease was 
incurred in combat.  Dambach v. Gober, 223 F.3d 1376, 1380 
(Fed. Cir. 2000).  When a veteran proffers "satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease," and this evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service," there is a factual presumption that the alleged 
injury is service-connected.  Id.  Moreover, in such 
circumstances, every reasonable doubt must be resolved in 
favor of the veteran.  Collette v. Brown, 82 F.3d 389, 393, 
n.2 (Fed. Cir. 1996).

In this case, the veteran's statement that he was injured by 
artillery fire in France is consistent with the information 
on his DD-214 as to battles and campaigns in which he 
participated.  Moreover, there is medical evidence of 
subluxation since service, although there is also evidence of 
post service injury to his back.

Thus, given the veteran's statements that he sustained his 
injury while engaged in combat, the records consistent with 
these statements, and the missing SMRs, the existing evidence 
is sufficient to suggest the veteran's disability may be 
associated with his military service.  However, a medical 
opinion is still needed concerning this association before an 
actual decision may be made deciding the appeal because the 
medical records do not contain definitive information, one 
way or the other, concerning the cause of the veteran's 
current low back pathology.  Charles v. Principi, 16 Vet. 
App. at 374.

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  In this 
case, in its letter notifying the veteran about the VCAA, the 
RO indicated that the veteran would have to send information 
describing additional evidence or the evidence itself to the 
RO within 60 days of the date of the letter.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.   

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.	The RO must schedule the veteran for 
an appropriate VA examination to 
obtain a medical opinion indicating 
whether it is at least as likely as 
not that any low back disorder 
is etiologically related to his 
service in the military.  To 
facilitate making this determination, 
please review the evidence in the 
claims file, especially the June 2000 
VA Form 10-10M and the portion of the 
April 1998 examination by Dr. Potter 
indicating post service injury.  And 
if possible, what, if any, low back 
pathology is related to the injury he 
reportedly sustained from enemy 
artillery fire during service, as 
opposed to the post service injury he 
sustained at the Cincinnati knife 
show.  In addition, the examiner 
should express an opinion as to 
whether the cause of the neurological 
symptoms of the veteran's lower 
extremities is diabetes or radicular 
symptoms stemming from low back 
pathology.  Also, the examiner is 
asked to please confirm that he or she 
reviewed the claims folder prior to 
submitting the report of his or her 
evaluation.  If no opinion can be 
rendered, please explain why this is 
not possible.  All necessary testing 
should be done and the examiner should 
review the results of any testing 
prior to completion of the examination 
report.

2.	Thereafter, the RO should readjudicate 
the claim in a manner consistent with 
38 U.S.C. §1154(b) and 38 C.F.R. 
§3.304(d).  If it continues to be 
denied, send the veteran and his 
representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning 
the case to the Board.

3.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

